Name: Commission Regulation (EC) NoÃ 1049/2005 of 5 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 6.7.2005 EN Official Journal of the European Union L 173/1 COMMISSION REGULATION (EC) No 1049/2005 of 5 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 5 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 61,4 096 25,6 999 43,5 0707 00 05 052 90,5 999 90,5 0709 90 70 052 86,0 999 86,0 0805 50 10 382 71,1 388 63,7 528 69,8 999 68,2 0808 10 80 388 84,8 400 112,4 404 94,3 508 76,1 512 77,9 528 64,9 720 78,9 804 92,7 999 85,3 0808 20 50 388 87,0 512 78,0 528 67,0 800 55,9 999 72,0 0809 10 00 052 191,6 999 191,6 0809 20 95 052 285,8 400 317,1 999 301,5 0809 40 05 624 121,4 999 121,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.